Exhibit 10.3

 

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of July 18, 2013 by and
among each of the Subsidiaries of Newport Corporation (the “Borrower”) listed on
the signature pages hereto (each an “Initial Guarantor”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) in the form attached hereto as
Annex I (such additional Subsidiaries, together with the Initial Guarantors, the
“Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), and the other Secured Parties under the Credit
Agreement described below.  Unless otherwise defined herein, capitalized terms
used herein and not defined herein shall have the meanings ascribed to such
terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the financial institutions from time to time party
thereto (collectively, the “Lenders”), and the Administrative Agent have entered
into that certain Credit Agreement of even date herewith (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrower;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.12 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors, without limitation and with full recourse, shall
guarantee the payment when due of all Secured Obligations, including, without
limitation, all principal, interest, letter of credit reimbursement obligations
and other amounts that shall be at any time payable by the Borrower under the
Credit Agreement or the other Loan Documents; and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described in the Credit Agreement, each of the Guarantors is willing
to guarantee the Secured Obligations under the Credit Agreement and the other
Loan Documents;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants to each Lender and
the Administrative Agent as of the date of this Guaranty, giving effect to the
consummation of the transactions contemplated by the Loan Documents on the
Effective Date, and thereafter on each date as required by Section 4.02 of the
Credit Agreement that:

 

--------------------------------------------------------------------------------


 

(a)                                 It (i) is a corporation, partnership or
limited liability company organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, and (iii) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (x) own or lease its assets and carry on its business and
(y) execute, deliver and perform its obligations under the Loan Documents to
which it is a party; except in each case referred to in clause (ii) or (iii)(x),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect and in the case of clause (i) to the extent applicable
to any Immaterial Subsidiary.

 

(b)                                 It has the requisite corporate, limited
liability company or partnership, as applicable, power and authority and legal
right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by it of this Guaranty and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate or other organizational action, and this Guaranty
constitutes a legal, valid and binding obligation of such Guarantor, enforceable
against such Guarantor, in accordance with its terms.

 

(c)                                  Neither the execution and delivery by it of
this Guaranty, nor the consummation by it of the transactions herein
contemplated, nor compliance by it with the terms and provisions hereof, will
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject or (iii) violate any Law. 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Guarantor of this Agreement other than those that have
already been obtained and are in full force and effect.

 

(d)                                 It has no Indebtedness other than
Indebtedness permitted under Section 6.03 of the Credit Agreement.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Commitment under the Credit Agreement, any Loan or other Obligation
thereunder shall remain unpaid or unsatisfied (other than (x) contingent
indemnity obligations for which no claim has been asserted and (y) Swap
Obligations or Banking Services Obligations not yet due and payable), or any
Letter of Credit shall remain outstanding, each Guarantor will, and if
necessary, will cause the Borrower to, fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement.

 

SECTION 2.                            The Guaranty.  Each of the Guarantors
hereby irrevocably and unconditionally guarantees, jointly and severally with
the other Guarantors, the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Secured
Obligations, including, without limitation, (i) the principal of and interest on
each Loan made to the Borrower pursuant to the Credit Agreement,
(ii) obligations owing under or in connection with Letters of Credit, (iii) all
other amounts payable by the Borrower under the Credit Agreement and the other
Loan Documents, and including, without limitation, all Swap Obligations and
Banking Services Obligations, and (iv) the punctual and faithful performance,
keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” (provided,

 

2

--------------------------------------------------------------------------------


 

however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor)).  Upon the failure by
the Borrower, or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, subject to any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement or the relevant other Loan Document, as the
case may be.  Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.

 

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Secured Parties immediately on demand against
any cost, loss or liability they incur as a result of the Borrower or any of its
Affiliates not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by such Guarantor under this
Guaranty on the date when it would have been due (but so that the amount payable
by each Guarantor under this indemnity will not exceed the amount which it would
have had to pay under this Guaranty if the amount claimed had been recoverable
on the basis of a guaranty).

 

SECTION 3.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(i)                                     any extension, renewal, settlement,
indulgence, compromise, waiver or release of or with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed
Obligations, whether (in any such case) by operation of law or otherwise, or any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
with respect to any obligation of any other guarantor of any of the Guaranteed
Obligations;

 

(ii)                                  any modification or amendment of or
supplement to the Credit Agreement, any Swap Contract, any Banking Services
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations guaranteed hereby;

 

(iii)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof, or any nonperfection or
invalidity of any direct or indirect security for the Guaranteed Obligations;

 

(iv)                              any change in the corporate, partnership,
limited liability company or other existence, structure or ownership of the
Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any other guarantor of the Guaranteed Obligations, or any of their
respective assets or any resulting release or discharge of any obligation of the
Borrower or any other guarantor of any of the Guaranteed Obligations;

 

3

--------------------------------------------------------------------------------


 

(v)                                 the existence of any claim, setoff or other
rights which the Guarantors may have at any time against the Borrower, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Secured Party or any other Person, whether in connection herewith or in
connection with any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(vi)                              the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against the Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Contract, any Banking Services Agreement or any other Loan
Document, or any provision of applicable law, decree, order or regulation
purporting to prohibit the payment by the Borrower or any other guarantor of the
Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;

 

(vii)                           the failure of the Administrative Agent to take
any steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any;

 

(viii)                        the election by, or on behalf of, any one or more
of the Secured Parties, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

 

(ix)                              any borrowing or grant of a security interest
by the Borrower, as debtor-in-possession, under Section 364 of the Bankruptcy
Code or any other applicable federal, state, provincial, municipal, local or
foreign law relating to such matters;

 

(x)                                 the disallowance, under Section 502 of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters, of all or any portion of the
claims of the Secured Parties or the Administrative Agent for repayment of all
or any part of the Guaranteed Obligations;

 

(xi)                              the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(xii)                           any other act or omission to act or delay of any
kind by the Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Secured Party or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty.

 

SECTION 4.                            Continuing Guarantee; Discharge Only Upon
Payment In Full; Reinstatement In Certain Circumstances.  Each of the
Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash (other than (x) Unliquidated Obligations that have not yet
arisen and (y) Swap Obligations or Banking Services Obligations not yet due and
payable) and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired or, in the case of all Letters of
Credit, are fully

 

4

--------------------------------------------------------------------------------


 

collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate.  If at any time any payment of the
principal of or interest on any Loan, Secured Obligation or any other amount
payable by the Borrower or any other party under the Credit Agreement, any Swap
Contract, any Banking Services Agreement or any other Loan Document (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.  The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated, but if currency control or exchange regulations are imposed in the
country which issues such currency with the result that such currency (the
“Original Currency”) no longer exists or the relevant Guarantor is not able to
make payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

 

SECTION 5.                            General Waivers; Additional Waivers.

 

(a)                                 General Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein or under the
other Loan Documents, as well as any requirement that at any time any action be
taken by any Person against the Borrower, any other guarantor of the Guaranteed
Obligations, or any other Person.

 

(b)                                 Additional Waivers.  Notwithstanding
anything herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives, to the fullest extent
permitted by law:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness or notice of acceptance hereof;

 

(ii)                                  (1) notice of acceptance hereof;
(2) notice of any Loans, Letters of Credit or other financial accommodations
made or extended under the Loan Documents or the creation or existence of any
Guaranteed Obligations; (3) notice of the amount of the Guaranteed Obligations,
subject, however, to each Guarantor’s right to make inquiry of the
Administrative Agent and the Secured Parties to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (4) notice of any adverse change
in the financial condition of the Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (5) notice of presentment for payment,
demand, protest, and notice thereof as to any instruments among the Loan
Documents; (6) notice of any Default or Event of Default; and (7) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

 

(iii)                               its right, if any, to require the
Administrative Agent and the other Secured Parties to institute suit against, or
to exhaust any rights and remedies which the Administrative Agent and the other
Secured Parties has or may have against, the other Guarantors or any third
party, or against any Collateral provided by the other Guarantors, or any third
party; and each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and paid in

 

5

--------------------------------------------------------------------------------


 

full in cash or cash collateralized in accordance with Section 2.06(j) of the
Credit Agreement, as the case may be) of the other Guarantors or by reason of
the cessation from any cause whatsoever of the liability of the other Guarantors
in respect thereof;

 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Secured Parties any defense (legal or
equitable), set-off, counterclaim, or claim which such Guarantor may now or at
any time hereafter have against the other Guarantors or any other party liable
to the Administrative Agent and the other Secured Parties; (b) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Guaranteed Obligations or any security therefor;
(c) any defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of:  (1) the impairment or
suspension of the Administrative Agent’s and the other Secured Parties’ rights
or remedies against the other guarantor of the Guaranteed Obligations; (2) the
alteration by the Administrative Agent and the other Secured Parties of the
Guaranteed Obligations; (3) any discharge of the other Guarantors’ obligations
to the Administrative Agent and the other Secured Parties by operation of law as
a result of the Administrative Agent’s and the other Secured Parties’
intervention or omission; or (4) the acceptance by the Administrative Agent and
the other Secured Parties of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the Secured Parties; or (b) any election by the
Administrative Agent and the other Secured Parties under the Bankruptcy Code, to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

SECTION 6.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(a)                                 Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and paid in full in
cash or cash collateralized in accordance with Section 2.06(j) of the Credit
Agreement, as the case may be (other than Unliquidated Obligations), the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Issuing Bank, any of the Secured Parties or the Administrative Agent now have or
may hereafter have against the Borrower, any endorser or any guarantor of all or
any part of the Guaranteed Obligations or any other Person, and until such time
the Guarantors waive any benefit of, and any right to participate in, any
security or collateral given to the Secured Parties, the Issuing Bank and the
Administrative Agent to secure the payment or performance of all or any part of
the Guaranteed Obligations or any other liability of the Borrower to the Secured
Parties, the Issuing Bank or the Administrative Agent.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (A) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
payment in full in cash of the Guaranteed Obligations until the Guaranteed
Obligations are paid in full in cash or cash collateralized in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be (other than
Unliquidated Obligations), and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are paid in full in cash or cash collateralized in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be (other than
Unliquidated Obligations that have not yet arisen).  Each Guarantor acknowledges
and agrees that this subordination is intended to benefit the Administrative

 

6

--------------------------------------------------------------------------------


 

Agent and the Secured Parties and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the Secured Parties and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 6(a).

 

(b)                                 Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against the
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or
against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, or cash collateralization in
accordance with Section 2.06(j) of the Credit Agreement, as the case may be, of
all Guaranteed Obligations (other than Unliquidated Obligations); provided that,
as long as no Event of Default has occurred and is continuing and such Guarantor
has not received a written notice from the Administrative Agent indicating the
Administrative Agent’s election to suspend the ability to make payments in
accordance with this Section, which notice shall be delivered only if an Event
of Default has occurred and is continuing, such Guarantor may receive payments
of principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties and the Administrative Agent
in those assets. No Guarantor shall have any right to possession of any such
asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations (other than
Unliquidated Obligations) shall have been fully paid and satisfied in cash or
cash collateralized in accordance with Section 2.06(j) of the Credit Agreement,
as the case may be, and all financing arrangements pursuant to any Loan
Document, any Swap Contract or any Banking Services Agreement have been
terminated.  If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
upon receipt of written notice from the Administrative Agent, which notice shall
be delivered only if an Event of Default has occurred and is continuing, shall
be paid or delivered directly to the Administrative Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations (other than Unliquidated Obligations) shall have first been fully
paid and satisfied (in cash or cash collateralized in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be).  Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable Guarantor upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the
Guaranteed Obligations (other than Unliquidated Obligations) and the termination
of all financing arrangements pursuant to any Loan Document among the Borrower
and the Secured Parties, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Secured Parties.  If
any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same.  Each Guarantor agrees
that until the Guaranteed Obligations (other than the Unliquidated Obligations)
have been paid in full (in cash) or cash collateralized in accordance with

 

7

--------------------------------------------------------------------------------


 

Section 2.06(j) of the Credit Agreement, as the case may be, and satisfied and
all financing arrangements pursuant to any Loan Document among the Borrower and
the Secured Parties have been terminated, no Guarantor will assign or transfer
to any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.

 

SECTION 7.                            Contribution with Respect to Guaranteed
Obligations.

 

(a)                                 To the extent that any Guarantor shall make
a payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then, following payment in full in cash,
or the full cash collateralization in accordance with Section 2.06(j) of the
Credit Agreement, as the case may be, of the Guarantor Payment and the
Guaranteed Obligations (other than Unliquidated Obligations that have not yet
arisen), and all Commitments and Letters of Credit have terminated or expired
or, in the case of all Letters of Credit, are fully collateralized on terms
reasonably acceptable to the Administrative Agent, and the Credit Agreement, the
Swap Contracts and the Banking Services Agreements have terminated, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(c)                                  This Section 7 is intended only to define
the relative rights of the Guarantors, and nothing set forth in this Section 7
is intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Guarantor or Guarantors to which such contribution and indemnification is
owing.

 

(e)                                  The rights of the indemnifying Guarantors
against other Guarantors under this Section 7 shall be exercisable upon the full
payment in cash, or the full cash collateralization in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be, of the Guaranteed
Obligations in cash (other than Unliquidated Obligations that have not yet
arisen) and the termination or expiry (or in the case of all Letters of Credit
full collateralization), on terms reasonably acceptable to the Administrative
Agent, of the Commitments and all Letters of Credit issued under the Credit
Agreement and the termination of the Credit Agreement, the Swap Contracts and
the Banking Services Agreements.

 

SECTION 8.                            Limitation of Guaranty.  Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or

 

8

--------------------------------------------------------------------------------


 

under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.

 

SECTION 9.                            Stay of Acceleration.  If acceleration of
the time for payment of any amount payable by the Borrower under the Credit
Agreement, any counterparty to any Swap Contract, any Banking Services Agreement
or any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or any of its Affiliates, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Swap Contract, any Banking Services Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

 

SECTION 10.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Section 9.01 of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and, with respect to any Guarantor, in the care of
the Borrower at the address of the Borrower set forth in the Credit Agreement,
or such other address or telecopy number as such party may hereafter specify for
such purpose in accordance with the provisions of Section 9.01 of the Credit
Agreement.

 

SECTION 11.                     No Waivers.  No failure or delay by the
Administrative Agent or any Secured Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Contract, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 12.                     Successors and Assigns.  This Guaranty is for
the benefit of the Administrative Agent and the Secured Parties and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of the Administrative Agent, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any Swap Contract, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

 

SECTION 13.                     Changes in Writing.  Other than in connection
with the addition of additional Subsidiaries, which become parties hereto by
executing a Guaranty Supplement hereto in the form attached as Annex I, neither
this Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 14.                     Governing Law; Jurisdiction.

 

(a)                                 THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 Each Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any

 

9

--------------------------------------------------------------------------------


 

appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document, or for recognition or
enforcement of any judgment, and each Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document against any Guarantor or its properties in the courts
of any jurisdiction.

 

(c)                                  Each Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)                                 Each party to this Guaranty irrevocably
consents to service of process in the manner provided for notices in Section 10
of this Guaranty, and each of the Guarantors hereby appoints the Borrower as its
agent for service of process.  Nothing in this Guaranty or any other Loan
Document will affect the right of any party to this Guaranty to serve process in
any other manner permitted by law.

 

SECTION 15.                     WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 16.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 17.                     Taxes, Expenses of Enforcement, Etc.

 

(a)                                 Taxes.  Section 2.17 of the Credit Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

 

(b)                                 Expenses of Enforcement, Etc.  The
Guarantors agree to reimburse the Administrative Agent and the other Secured
Parties for any reasonable costs and out-of-pocket expenses (including
attorneys’ fees) paid or incurred by the Administrative Agent or any other
Secured Party in connection

 

10

--------------------------------------------------------------------------------


 

with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty.

 

SECTION 18.                     Setoff.  At any time after all or any part of
the Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Secured Party and the Administrative Agent may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, set off and apply toward the payment of all or any part
of the Guaranteed Obligations any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated at any time
held) and other obligations at any time owing by such Secured Party or the
Administrative Agent or any of their Affiliates to or for the credit or the
account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not such Secured Party or the Administrative Agent
shall have made any demand under this Guaranty and although such obligations may
be unmatured.  The rights of each Secured Party or the Administrative Agent
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Secured Party or the Administrative Agent may have.

 

SECTION 19.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
the Borrower, the other Guarantors and any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Secured Parties or the Administrative Agent shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances.  In the event any Secured
Party or the Administrative Agent, in its sole discretion, undertakes at any
time or from time to time to provide any such information to a Guarantor, such
Secured Party or the Administrative Agent shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Secured Party or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

 

SECTION 20.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.

 

SECTION 21.                     Merger.  This Guaranty represents the final
agreement of each of the Guarantors with respect to the matters contained herein
and may not be contradicted by evidence of prior or contemporaneous agreements,
or subsequent oral agreements, between each such Guarantor and any Secured Party
or the Administrative Agent.

 

SECTION 22.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 23.                     Judgment Currency.  For the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“Specified Currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the Specified Currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of

 

11

--------------------------------------------------------------------------------


 

any sum due hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Secured Party (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such Secured Party (including the Administrative Agent), as
the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency.  If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Secured Party (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party (including the Administrative Agent),
as the case may be, against such loss, and if the amount of the Specified
Currency so purchased exceeds (a) the sum originally due to any Secured Party
(including the Administrative Agent), as the case may be, in the Specified
Currency and (b) amounts shared with other Secured Parties as a result of
allocations of such excess as a disproportionate payment to such other Secured
Party under Section 2.18 of the Credit Agreement, such Secured Party (including
the Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

 

SECTION 24.                     Termination of Guarantors.  The obligations of
any Guarantor under this Guaranty shall automatically terminate in accordance
with Section 9.14 of the Credit Agreement.

 

SECTION 25.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 25 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

SECTION 26.                     California Waivers.  To the extent California
law applies, in addition to and not in lieu of any other provisions of this
Guaranty, each Guarantor represents, warrants, covenants and agrees as follows:

 

(A)                               The obligations of such Guarantor under this
Guaranty shall be performed without demand by any Secured Party or the
Administrative Agent and shall be unconditional irrespective of the genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Banking Services Agreements, and without regard to any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or a guarantor.  Each Guarantor hereby waives any and all benefits and
defenses under California Civil Code Section 2810 and agrees that by doing so
such Guarantor shall be liable even if the Borrower had no liability at the time
of execution of the applicable Loan Documents, Swap Contracts or Banking
Services Agreements, or thereafter ceases to be liable.  Each Guarantor hereby
waives any and all benefits and defenses under California Civil Code Section

 

12

--------------------------------------------------------------------------------


 

2809 and agrees that by doing so such Guarantor’s liability may be larger in
amount and more burdensome than that of the Borrower.  Each Guarantor hereby
waives the benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty and
agrees that such Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor.  Each
Guarantor hereby waives the benefits of any right of discharge under any and all
statutes or other laws relating to guarantors or sureties and any other rights
of sureties and guarantors thereunder.

 

(B)                               In accordance with Section 2856 of the
California Civil Code, each Guarantor hereby waives all rights and defenses
arising out of an election of remedies by the Secured Parties and/or the
Administrative Agent even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Secured Obligations,
has destroyed or otherwise impaired such Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Each Guarantor hereby
authorizes and empowers the Secured Parties and the Administrative Agent to
exercise, in their sole and absolute discretion, any right or remedy, or any
combination thereof, which may then be available, since it is the intent and
purpose of such Guarantor that its obligations under this Guaranty shall be
absolute, independent and unconditional under any and all circumstances. 
Specifically, and without in any way limiting the foregoing, each Guarantor
hereby waives any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to the Borrower,
any constituent of the Borrower, any other Person, or the assets or property of
any of the foregoing or to any collateral for the Secured Obligations until all
of the Secured Obligations (other than Unliquidated Obligations) have been paid
and satisfied in full in cash or cash collateralized in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be, and the Commitments
have terminated or expired.  Each Guarantor recognizes that, pursuant to
Section 580d of the California Code of Civil Procedure, the Secured Parties’
realization through nonjudicial foreclosure upon any real property constituting
security for the Secured Obligations could terminate any right of the Secured
Parties to recover a deficiency judgment against the Borrower, thereby
terminating subrogation rights which other parties might otherwise might have
against the Borrower.  In the absence of an adequate waiver, such a termination
of subrogation rights could create a defense to enforcement of this Guaranty
against such parties.  Each Guarantor hereby unconditionally and irrevocably
waives any such defense.

 

(C)                               In addition to and without in any way limiting
the foregoing, each Guarantor hereby subordinates any and all Indebtedness of
the Borrower now or hereafter owed to such Guarantor to the prior payment in
full in cash or the cash collateralization in accordance with Section 2.06(j) of
the Credit Agreement, as the case may be, of all the Secured Obligations (other
than Unliquidated Obligations) owed by the Borrower or any of its Subsidiaries
to the Secured Parties and the termination or expiration of the Commitments and
agrees with the Secured Parties that until all of the Secured Obligations(other
than Unliquidated Obligations)  have been paid and satisfied in full in cash or
cash collateralized in accordance with Section 2.06(j) of the Credit Agreement,
as the case may be, and the Commitments have terminated or expired, each
Guarantor shall not demand or accept any payment of principal or interest from
the Borrower, claim any offset or other reduction of such Guarantor’s
obligations hereunder because of any such Indebtedness, nor take any action to
obtain any of the collateral for the Secured Obligations, provided that,
notwithstanding the foregoing, the Guarantors may make payments on account of
all such Indebtedness until the Guarantors have received written notice from the
Administrative Agent indicating the Administrative Agent’s election to suspend
the Guarantors’ ability to make payments in accordance with this Section, which
notice shall only be tendered by the Administrative Agent following the
occurrence and during the continuance of an Event of Default .  If any amount
shall nevertheless be paid to any Guarantor by the Borrower or another guarantor
in violation of the foregoing provisions, such

 

13

--------------------------------------------------------------------------------


 

amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties or the Administrative Agent.

 

(D)                               Without limiting the foregoing, each Guarantor
waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive, including any and all rights or defenses such Guarantor may have by
reason of protection afforded to the Borrower with respect to any of the
obligations of such Guarantor under this Guaranty by reason of a nonjudicial
foreclosure or pursuant to the antideficiency or other laws of the State of
California limiting or discharging the Secured Obligations until all of the
Secured Obligations (other than Unliquidated Obligations) have been paid and
satisfied in full in cash or cash collateralized in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be, and the Commitments
have terminated or expired.  Without limiting the generality of the foregoing,
each Guarantor hereby expressly waives any and all benefits under (i) California
Code of Civil Procedure Section 580a (which Section, if such Guarantor had not
given this waiver, would otherwise limit such Guarantor’s liability after a
nonjudicial foreclosure sale to the difference between the obligations of such
Guarantor under this Guaranty and the fair market value of the property or
interests sold at such nonjudicial foreclosure sale), (ii) California Code of
Civil Procedure Sections 580b and 580d (which Sections, if such Guarantor had
not given this waiver, would otherwise limit the Secured Parties’ right to
recover a deficiency judgment with respect to purchase money obligations and
after a nonjudicial foreclosure sale, respectively), and (iii) California Code
of Civil Procedure Section 726 (which Section, if such Guarantor had not given
this waiver, among other things, would otherwise require the Secured Parties to
exhaust all of their security before a personal judgment could be obtained for a
deficiency).  Notwithstanding any foreclosure of the lien of any or all of the
Mortgages, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure, or by the Secured Parties’ or the
Administrative Agent’s acceptance of a deed in lieu of foreclosure, Guarantors
shall remain bound under this Guaranty.

 

(E)                                Likewise, each Guarantor waives (i) any and
all rights and defenses available to such Guarantor under California Civil Code
Sections 2899 and 3433; (ii) any rights or defenses such Guarantor may have with
respect to its obligations as a guarantor by reason of any election of remedies
by the Secured Parties and/or the Administrative Agent; and (iii) all rights and
defenses that such Guarantor may have because the Borrower’s debt is secured by
real property.  This means, among other things, that the Secured Parties or the
Administrative Agent may collect from Guarantors without first foreclosing on
any real or personal property collateral pledged by the Borrower, and that if
the Secured Parties or the Administrative Agent forecloses on any real property
collateral pledged by the Borrower (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) any Secured
Party or the Administrative Agent may collect from Guarantors even if the
Secured Parties or the Administrative Agent, by foreclosing on the real property
collateral, has destroyed any rights Guarantors may have to collect from the
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses Guarantors may have because the Borrower’s debt evidenced by the Loan
Documents, any Swap Contract or any Banking Services Agreement is secured by
real property.  These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.

 

(F)                                 Nothing herein shall be deemed to limit the
right of the Secured Parties or the Administrative Agent to recover in
accordance with California Code of Civil Procedure Section 736 (as such
Section may be amended from time to time), any costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by the Secured
Parties and/or the Administrative Agent and arising from any covenant,
obligation, liability, representation or warranty contained in any indemnity
agreement given to the Secured Parties and/or the Administrative Agent, or any
order, consent decree or

 

14

--------------------------------------------------------------------------------


 

settlement relating to the cleanup of Hazardous Materials or any other
“environmental provision” (as defined in such Section 736) relating to any of
the Collateral or any portion thereof or the right of the Secured Parties or the
Administrative Agent to waive, in accordance with the California Code of Civil
Procedure Section 726.5 (as such Section may be amended from time to time), the
security of any of the Mortgages as to any parcel of any Collateral that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section 726.5), and as to any personal property attached to such parcel,
and thereafter to exercise against the Borrower, to the extent permitted by such
Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of the Secured Parties’ claim against the Borrower to judgment, and
any other rights and remedies permitted by law.

 

(G)                               The provisions of this Section 26 shall
survive any satisfaction and discharge of the Borrower and the Subsidiary
Guarantors by virtue of any payment, court order or any applicable law, except
the full payment in cash or the cash collateralization in accordance with
Section 2.06(j) of the Credit Agreement, as the case may be, and complete
satisfaction of the Secured Obligations (other than Unliquidated Obligations)
and the termination or expiration of the Commitments.

 

[SIGNATURE PAGES TO FOLLOW]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

 

 

OPHIR HOLDINGS, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ Jeffrey B. Coyne

 

Name:

Jeffrey B. Coyne

 

Title:

Vice President and Secretary

 

 

 

 

 

OPHIR OPTICS, LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

By:

/s/ Jeffrey B. Coyne

 

Name:

Jeffrey B. Coyne

 

Title:

Vice President and Secretary

 

 

 

 

 

OPHIR-SPIRICON, LLC,

 

a Utah limited liability company

 

 

 

 

 

By:

/s/ Jeffrey B. Coyne

 

Name:

Jeffrey B. Coyne

 

Title:

Secretary

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Vice President

 

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of July 18, 2013, made by each of the Subsidiaries of Newport Corporation (the
“Borrower”) listed on the signature pages thereto (each an “Initial Guarantor”,
and together with any additional Subsidiaries which become parties to the
Guaranty by executing Guaranty Supplements thereto substantially similar in form
and substance hereto, the “Guarantors”), in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, under the Credit Agreement. 
Each capitalized term used herein and not defined herein shall have the meaning
given to it in the Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                                ] [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  Without limiting the foregoing, the New
Guarantor hereby irrevocably and unconditionally guarantees the Guaranteed
Obligations, subject to the limitations and exceptions set forth in the
Guaranty.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                  , 20      .

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------